911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles R. KIMBLER, Plaintiff-Appellant,v.SHARPLES COAL CORPORATION, a West Virginia corporation,James R. Dillon, David Gore, Steve Thompson,Defendants-Appellees.
No. 89-2832.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1990.Decided July 23, 1990.Reheraing Denied Aug. 20, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (C/A No. 88-1594-2)
Charles R. Kimbler, appellant pro se.
David Dale Johnson, Jr., Gene Webster Bailey, II, Jackson & Kelly, Charleston, W.V., for appellees.
S.D.W.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Charles R. Kimbler appeals from the district court's order granting defendant's motion for summary judgment in this civil suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kimbler v. Sharples Coal Corporation, C/A No. 88-1594-2 (S.D.W.Va. Oct. 16, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 In view of our disposition of the case, we deny Kimbler's motion to appoint counsel